Opinion. — The charge of the court complained of in the first assignment of error was a correct presentation of the law on the measure of damages as to the items embraced in the charge, and if the charge did not fully submit to the jury all of the items of damages claimed by the appellants, they should have corrected and cured this omission by a special charge, which was not done.
If the court had given an incorrect charge on the measure of damages as to the items submitted, this would have been error, and a special charge seeking to correct it would not have been essential in order to raise the objection to the charge. But when the main charge fails to include all the items of damages claimed, this is an omission which should be corrected by a special charge seeking that end.
There was no error in refusing to hear evidence as to the market value of the hogs in Kansas City, Chicago and St. Louis. As the shipment was to Dallas and the hogs were sold there in the market, and this was shown, the market value there would control.
The evidence warrants the judgment; therefore it will be affirmed.
Affirmed.